Citation Nr: 9903837	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1985 to November 
1988.  He also had periods of active duty for training 
(ACDUTRA), including from August 13, 1995 to August 25, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 1995 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a bilateral knee condition.  In a November 1995 rating 
action the RO again found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a bilateral knee condition.  The veteran's 
notice of disagreement was received in December 1995.  A 
statement of the case was mailed to the veteran in February 
1996.  The veteran's substantive appeal was received in 
February 1996.  The veteran testified at a hearing before a 
member of the Board in September 1998. 


FINDINGS OF FACT

1.  In a June 1989 rating action service connection was 
denied for a bilateral knee condition; the veteran did not 
appeal that decision.

2.  Evidence submitted since the June 1989 rating decision, 
specifically the statement of [redacted], is new and so 
significant that it must be considered to fairly decide the 
merits of the claim.




CONCLUSION OF LAW

The evidence submitted subsequent to the June 1989 rating 
decision is new and material, and the claim of service 
connection for a bilateral knee condition is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1989 the RO denied the veteran's original claim of 
service connection for a bilateral knee condition based on a 
finding that such disorder was not shown to have been 
incurred in or aggravated by service from November 1985 to 
November 1988.  The veteran was informed of the denial and 
did not appeal it.  Hence, it became final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the June 1989 RO 
decision included service medical records which were negative 
for complaints of or treatment for a bilateral knee 
condition.  There is no enlistment examination in the claims 
folder.  On a May 1985 Report of Medical History, presumably 
prepared in conjunction with his enlistment examination, the 
veteran reported no pertinent abnormalities.  In October 1988 
the veteran waived a separation examination.  

On VA examination in February 1989, the veteran reported that 
he had been doing postal work and handled different parcels, 
some of which were heavy.  The examiner noted that the 
veteran gave a vague history, without injury, of occasional 
aching in his knees.  It was noted that he did not report to 
sick call and was taking no medication.  Examination revealed 
no pain in the knees, full range of motion, and slight 
crepitus.  X-rays of the knee revealed normal bone, joint, 
and soft tissue bilaterally.  Arthralgia of the knees, 
unknown etiology, was diagnosed.  

Evidence received subsequent to the June 1989 rating action 
will be set forth below.  In May 1992 and July 1992 medical 
notes, Dino J. Delaportas, M.D., reported that the veteran 
was seen for complaints of knee pain, when standing for long 
periods of time at work.  The veteran reported that he had 
been working at Fort Detrick for four years with knee pain.  
The impression was non-specific knee pain and the veteran was 
given instructions on patellofemoral syndrome.  

In a July 1992 letter, Bruce Edwards, M.D., P.A., noted that 
the veteran reported standing all day, pain in his knees, and 
that his right knee had buckled two months prior.  He had 
full range of motion in the knees.  The impression was 
painful knees of unknown etiology.  

In a March 1995 statement the veteran reported that in 
service he was an Army Postal Clerk from November 1985 to 
November 1988.  He claimed that he had never had any problem 
with his knees until service.  He indicated that the running 
he did as part of Physical Fitness Training was done on black 
top asphalt roads.  He also claimed that as a postal clerk he 
was required to work in a standing position, on concrete 
floors without protective mats, and that his work involved 
lifting, loading, and sorting letters, sacks of mail, and 
parcels weighing up to 70 pounds.  He indicated that he 
received limited medical treatment from the U.S. Army for his 
knee injury.  He reported severe pain in both knees when 
driving for 40 minutes or more and that the pain in his right 
knee was so severe that he could barely walk after driving 
for sixty minutes or more.  He claimed he had severe pain in 
both knees when standing or walking for less than one hour, 
when walking up or down stairs, and when jogging or running, 
and that both knees gave out periodically.  He indicated that 
he joined the Maryland Army National Guard after his 
discharge from active duty service, and continued to served 
as a Staff Sergeant E-6.  

In a May 1995 medical report, Alan Nagel, M.D. noted that the 
veteran was seen for complaints of pain in both knees which, 
the veteran reported, had existed since 1988.  The veteran 
reported no specific trauma or injury, but indicated that the 
knees hurt when he sat for long periods of time and that the 
knees gave out once in a while.  The impression was dynamic 
maltracking and bilateral chondromalacia.  

In a June 1995 buddy statement, [redacted] reported 
that he served as an Army Postal Clerk at the 19th AG Postal 
Company in Seoul, South Korea from June 1987 to October 1988, 
and worked with the veteran from October 1987 to October 
1988.  Mr. [redacted] indicated that the veteran had no medical 
conditions prior to October 1987, but that during his tour of 
duty, the veteran developed medical problems with both of his 
knees.  Mr. [redacted] reported that the veteran did seek 
medical treatment for his knee condition at that time, and 
that the knee injuries of the veteran "did in fact occur" 
while he was on active duty.

There are twenty three documents submitted by the veteran to 
demonstrate his character, dedication, and outstanding 
service to the U.S. Army.  He also submitted eight documents 
to establish his high moral character, work ethic, dedication 
and outstanding service to the U.S. Army, and several 
documents showing his employment history and his continuous 
service to the U.S. Army, including 3 years in the regular 
Army, 7 plus years in the Maryland Army National Guard, and 6 
plus years in the Department of the Army, as a civilian.  

A June 1995 letter from the Martinsburg VA medical center 
(VAMC) indicated that they had no military records on file 
for the veteran.

In October 1995 the veteran submitted a chapter entitled 
"Injuries" from the September 1992 U.S. Army Field Manual 
21-20, which pertains to the physical fitness training 
program.  The chapter indicates that injuries are not 
uncommon occurrences during intense physical training and 
that many common injuries are caused by overuse.  The chapter 
further details the typical injuries associated with physical 
training and provides tips on how to avoid injury.

In a statement submitted in October 1995, the veteran's 
mother, [redacted], indicated that her son did not have 
any problems with his knees before he entered the Army.  She 
noticed, however, that he had trouble with both knees when he 
returned from service.  She claimed that he had pain in both 
knees, that would constantly come and go, and at one point 
the pain was so great, he "wished he could get rid of his 
kneecaps".  

In a statement submitted in October 1995 the veteran's 
sister, [redacted], indicated that he had no injuries 
with his knees before he went into service, but since his 
return from service, she noticed on several occasions that he 
suffered from chronic pain in both knees, which reportedly 
"altered" his daily activities.

In a statement submitted in October 1995 the veteran's wife, 
[redacted], reported that he developed pain in both knees 
during his service in South Korea, and still had pain in both 
knees after his tour of duty in South Korea.  She indicated 
that in May 1992, when health coverage was available, the 
veteran went to Dr. Delaportas and Dr. Edwards for help with 
his knees, but neither doctor was of any assistance for his 
knee condition.  She claimed that in 1995, when he had a 
different health plan, he was referred to Dr. Nagel, who 
diagnosed his knee condition.  She indicated that he still 
had the knee condition and it was getting worse. 

An October 1995 letter from the Maryland Army National Guard 
reported that the veteran's personnel and medical records 
were lost by the active Army.  His personnel record had been 
reconstructed using his DD Form 214.  It was noted that the 
Maryland Army National Guard had made several unsuccessful 
attempts over the past seven years to obtain the veteran's 
personnel and medical records. 

In an October 1995 statement the veteran contended that he 
attempted to locate his active duty records, but was unable 
to obtain them.  He noted that there were no records at the 
Martinsburg VAMC, that the Maryland Army National Guard had 
been trying to retrieve his records for seven years, without 
success, and that the U.S. Army St. Louis record center had 
not been able to locate any records for him.  

In February 1996 the veteran submitted an excerpt from a book 
entitled "Surgery of the Knee".  The first portion of the 
excerpt discusses the components of a clinical examination of 
the knee.  The remainder of the excerpt focuses on the 
patella, with a section detailing the symptoms of patellar 
dysfunction, including pain, giving away, locking, and 
swelling.  The next section discusses the components of 
patellar examination.  The final portion provides information 
on chondromalacia patellae and patellofemoral arthritis, 
including sections discussing macroscopic observations of 
chondromalacia and the etiology of chondromalacia.

In April 1996 the veteran submitted an excerpt from the July 
1994 update for the U.S. Army Military Occupational 
Classification and Structure, showing the major duties and 
physical requirements for an Administrative Specialist and 
describing postal operations' positions and the necessary 
qualifications.  He also submitted an article from the Fall 
1995 publication of the NCO Journal, entitled "Professional 
Soldiers with Profiles", which discusses the abilities of 
soldiers with profiles.  

In April 1996 the veteran submitted print outs from the U.S. 
Army Consolidated Index of Publications and Blank Forms 
regarding DD Form 689, Individual Sick Call Slip, and SF Form 
600, Health Record - Chronological Record of Medical Care.  

A November 1994 letter from the State of Maryland Military 
Department showed that the veteran was ordered to annual 
training for the period of August 13, 1995 to August 25, 
1995.  An Individual Sick Slip dated August 22, 1995, showed 
that the veteran was seen for a knee injury and ongoing 
difficulties during annual training.  It was noted to be "in 
the line of duty" by both the unit commander and the medical 
officer.  A screening note of acute medical care dated August 
22, 1995 revealed that the veteran was seen for a knee injury 
of seven years duration.  He complained of knee pain on and 
off for seven years.  The assessment was dynamic maltracking 
and chondromalacia of both knees, pursuant to a private 
medical record provided by the veteran.  He was referred to 
PAD for guidance and clarification of eligibility for 
treatment/ surgery since he was scheduled to be off active 
duty in two days.  

In July 1996 the veteran submitted VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension, in which he reported that in August 1995, at the 
Redstone Arsenal, he had ongoing knee pain from his active 
duty service.  He indicated he was running on asphalt when 
the onset occurred.  

An April 1996 Physical Profile (DA Form 3349) showed that the 
veteran was given a permanent physical profile based on his 
medical condition of patellofemoral malalignment and 
chondromalacia.  His assignment limitation was to perform a 
2.5 mile walk in lieu of the run for APFT.  

In a February 1997 Referral Authorization Request from the 
veteran's primary physician, at Columbia Medical Plan, 
Patuxent Medical Group, Inc., it was noted that the veteran 
was referred to Dr. Nagel for continued knee pain and 
chondromalacia patella and patellar maltracking.

In a March 1997 letter, Alan Nagel, M.D. reported that he had 
seen the veteran for approximately two years for right and 
left knee problems, and noted that the "etiology is 
patellofemoral chondromalacia with mild maltracking and this 
translates to knee pain."

In September 1998 the veteran testified at a hearing before a 
Member of the Board.  At the hearing, in opening statements, 
the veteran's representative cited the case of Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The representative 
essentially asserted that in the August 1996 rating decision, 
the RO erred in noting that the standard to justify reopening 
a claim on the basis of new and material evidence was that 
there must be a reasonable possibility that the new evidence, 
when viewed in the context of all of the evidence, both old 
and new, would change the outcome.  The veteran testified 
that he was an Army postal clerk for three years while 
serving in Seoul, South Korea.  He claimed that he worked 10 
days straight, sometimes 10 to 12 hours per day.  As a postal 
clerk he had to stand on concrete floors without any 
protective mats, and had to do a lot of manual work, 
including lifting mail bags weighting up to 70 pounds.  In 
addition to his duties as a postal clerk, he reported that he 
also had to do physical fitness training on scheduled days, 
which included side straddle hop, jumping jacks, knee bends, 
and running on blacktop.  He claimed that there was no 
downtime for the body to recover.  He claimed that his knees 
started to bother him during his last year of service, in 
1988, and he went on sick call, but the doctor just gave him 
a tube of Ben-Gay and sent him back to work.  The veteran 
claimed that he tried, but was unable to get his medical 
records from service.  He reported that during service he 
went to sick bay for other physical complaints associated 
with the physical rigors of his job.  He claimed that when he 
was discharged from service in 1988 his knees continued to 
bother him.  After service, he was unemployed for awhile, and 
in 1992 he was able to get good health insurance and go to a 
doctor.  The veteran reported that he went on active duty for 
training in August 1995 in the Maryland National Guard, and 
aggravated his knee condition during that period of active 
duty for training.  He claimed that while on active duty for 
training, the morning calisthenics and fun run started to 
aggravate his preexisting knee condition, and he went on sick 
call, making sure that he kept copies of the records.  He 
indicated that he went yearly for active duty for training 
between 1988 and 1995, for two week periods, but did not have 
problems with his knees during those periods because he did 
not have to do physical fitness training during those 
periods.  He indicated that he had never asked and that no 
doctor had ever told him that his knee disorder was 
aggravated during his period of active duty for training.  He 
claimed that he received treatment for his knees during this 
active duty service, but there was no record of the 
treatment.  The representative requested a VA examination to 
determine whether the veteran's presently diagnosed 
chondromalacia was a maturation of his arthralgia of the 
knees, noting that x-rays were taken on VA examination in 
1989, but chondromalacia would not have been detected on x-
rays.  The veteran asserted that he had no knee problems 
prior to his active duty service.  He claimed that he 
currently treated his knees himself, because chondromalacia 
was a condition where one could only take pain medicine, or 
have a major operation.  He contended that aggravation of his 
knee condition during the period of active duty for training 
was shown by the fact that in 1996 the Maryland Army National 
Guard gave him a permanent medical profile, and that a March 
1997 letter from an orthopedic specialist showed that he had 
been receiving treatment for his knees for the previous two 
years.  

The veteran also submitted evidence at the September 1998 
hearing, along with a waiver of RO review of the evidence; 
hence, the Board may consider this evidence on the instant 
appeal.  The evidence consisted of an excerpt from Dorland's 
Illustrated Medical Dictionary, and Taber's Cyclopedic 
Medical Dictionary, both showing that arthralgia is defined 
to mean pain in a joint.  The veteran's representative noted 
that after the 1989 VA examination diagnosis of arthralgia of 
the knees, the RO found that condition to be non service-
connected, even though the veteran had pain in both knees 
immediately after the period of service in which he claimed 
the pain occurred.

Analysis

In June 1989 the RO denied service connection for a bilateral 
knee condition based on a finding that there was no evidence 
of treatment for a bilateral knee condition in the service 
medical records.  The veteran was informed of the denial and 
did not appeal it within the specified period of time.  
Therefore, it became final.  38 U.S.C.A. § 7105.

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  This standard was cited by the 
United States Circuit Court of Appeals in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that to reopen a previously and finally disallowed claim 
there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.

In Hodge the U.S. Court of Appeals for the Federal Circuit 
found that the Court of Veterans Appeals' test for new and 
material evidence outlined in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) was improper.  The Circuit Court held that 
for new evidence to be considered material, it was not 
necessary that there be a "reasonable possibility" that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Rather, the new 
evidence merely had to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the June 1989 rating decision.  There are three 
elements that are needed to establish service connection for 
a disability.  There must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The veteran contends that his bilateral knee condition began 
during active service (November 1985 to November 1988) as a 
direct result of regular physical fitness training and 
working as a postal clerk and standing for extended periods 
of time on concrete floors.  He also claims entitlement to 
service connection based on the fact that his bilateral knee 
condition was aggravated by physical fitness training during 
a subsequent period of ACDUTRA, from August 13, 1995 to 
August 25, 1995.  

Since the June 1989 rating decision, the evidence showed that 
the veteran had a medical diagnosis of dynamic maltracking 
and bilateral chondromalacia since May 1995.  There was also 
a lay statement from a fellow service member, [redacted], 
showing that he worked with the veteran as an Army Postal 
Clerk during service and noted that during that time the 
veteran developed medical problems with both of his knees and 
did seek medical treatment at that time.  

The evidence added to the record since the June 1989 
decision, specifically that from [redacted] regarding his 
knowledge of what knee problems the veteran had in service, 
is new evidence.  Such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hence, the claim is reopened on the basis that 
new and material evidence has been presented.

The Board also notes that the RO has only considered the 
materiality of the evidence based on whether there was a 
"reasonable possibility" that the new evidence, when viewed 
in context of all the evidence would change the outcome.  The 
veteran's representative noted this discrepancy in the 
September 1998 hearing.  In light of the Circuit Court's 
recent decision in Hodge, cited above, the veteran's 
representative is correct.  The "reasonable possibility" 
analysis is no longer permitted, rather the materiality of 
the evidence must be considered pursuant to 38 C.F.R. 
§ 3.156.  Usually such a discrepancy would warrant a remand 
to the RO for appropriate consideration, so as to avoid 
prejudice to the veteran.  However, in this case, because the 
claim is being reopened and remanded to the RO for additional 
review, there is no prejudice to the veteran.

The Board also notes that veteran has asserted, in various 
letters and in his testimony, that he has been unable to 
obtain his service medical records for his period of active 
duty, 1985 to 1988.  He specifically cited that he received 
treatment for his knees during his period of active duty, but 
there is no record of such treatment.  An October 1995 letter 
from the Maryland Army National Guard reported that the 
veteran's personnel and medical records were lost by the 
active Army, and his personnel record had been reconstructed 
using his DD Form 214.  It was noted that the Maryland Army 
National Guard had made several unsuccessful attempts over 
the past seven years to obtain the veteran's personnel and 
medical records.  The Board notes that there are, in fact, 
service medical records and service dental records in the 
claims file, dating from October 1985 to October 1988.  It is 
unclear whether there are additional service medical records, 
however, the Board notes that the RO has contacted both the 
National Personnel Record Center (NPRC) with regard to such 
records and the U.S. Department of the Army, and no 
additional service medical records have been found.  


ORDER

The claim for service connection for a bilateral knee 
condition is reopened.


REMAND

In light of the foregoing, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet.App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for his bilateral knee 
condition since service.  The RO should 
request  copies of all pertinent records 
from the identified treatment sources.  
This should specifically include complete 
and current treatment records from Alan 
Nagel, M.D., who reportedly treated the 
veteran from 1995 to 1997 for a bilateral 
knee condition.  Whether or not the 
veteran responds the RO should obtain 
copies of all VA treatment records which 
are not currently in the claims file and 
associate them with the claims file.

2.  The RO should obtain copies of any 
treatment and personnel records from the 
veteran's period(s) of ACDUTRA.   

3.  The RO should then review the record 
and readjudicate the claim de novo.  If 
it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

